On Motion for Rehearing.
The motion for rehearing cannot avail, for title to the jute passed upon the issuance to Juggilal of the warehouse receipts —whether any part of the purchase price was paid or not {Code §§ 111-418, 111-421, 111-427, 111-443, 111-444, now supplanted by Ch. 109A-7), and from that time the seller had an enforceable claim against the buyer for the purchase price. Code § 96-113 (now supplanted by § 109A-2—709); Oklahoma Vinegar Co. v. Carter, 116 Ga. 140 (42 SE 378, 59 LRA 122, 94 ASR 112).
Movant wholly ignores the effect of its contract of October 10, by which it agreed that Sitaram might dispose of the jute “in any way the latter may see fit.” Application of the good faith test as against Sitaram could require no more than that in making the sale it obtained fair value for the goods, and the evidence meets that requirement, particularly in the light of *792the Purvis-Wade claim that the jute was of inferior quality. But in this connection it must also be observed that Sitar am, the defendant in fi. fa., was not a party to the claim case. Keith v. Hughey, 138 Ga. 769 (3) (76 SE 91). The purchaser-claimant, Juggilal, owed no duty to Purvis-Wade, even in purchasing for less than value, unless it should appear that it knowingly purchased from one who, in making the sale, intended to defraud his creditor. Baker v. Goddard, 205 Ga. 477, 482, supra. Any rule of further requirement would paralyze commerce. In attacking the sale as fraudulent the burden was upon the plaintiff in fi. fa. to show both the fraud and scienter. This it utterly failed to do.

Motion for rehearing denied.